Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 9/23/2021.  Claim 1 is amended; claims 2-12 are cancelled; and clams 1 and 13 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103

Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al (US 2015/0017449 A1) in view of Liu et al (US 2003/0144430 A1).
Regarding claim 1, Itoh et al disclose a resin composition comprising polyphenylene ether having a number average molecular weight of 500 to 5000 (abstract) which overlaps with the number average molecular weight in present claim 1.  The polyphenylene ether is represented by formula - 
    PNG
    media_image1.png
    91
    690
    media_image1.png
    Greyscale
 wherein each of “a” and “b” is integer of from 0 to 100.  The 
    PNG
    media_image2.png
    91
    189
    media_image2.png
    Greyscale
in polyphenylene 2 = 
    PNG
    media_image3.png
    56
    103
    media_image3.png
    Greyscale
in present claim 1.  The [-O-X-O-] is represented by formula - 
    PNG
    media_image4.png
    229
    517
    media_image4.png
    Greyscale
 wherein R29 to R36 represent the same or different and include a hydrogen atom and an alkyl group having 6 or less carbon atoms.  The [-Y-O-] is represented by formula - 
    PNG
    media_image5.png
    228
    271
    media_image5.png
    Greyscale
wherein R39 and R40 are the same or different and represent an alkyl group having 6 or less carbon atoms, R37 and R38 may be the same or different and represent a hydrogen atom, a halogen atom or an alkyl group having 6 or less carbon atoms (paragraph 0023) which reads on 
    PNG
    media_image6.png
    86
    91
    media_image6.png
    Greyscale
 and 
    PNG
    media_image7.png
    78
    86
    media_image7.png
    Greyscale
 in formula I of present claims when R39 and R40 = alkyl group having 1 carbon atom and R37 and R38 = hydrogen atom (paragraph 0023).
Itoh et al are silent with respect to functionalization with DCPD, and the properties.
However, Itoh et al teach that A in formula 
    PNG
    media_image4.png
    229
    517
    media_image4.png
    Greyscale
representing [-O-X-O-] is a linear, branched or cyclic bivalent hydrocarbon group having 20 or less carbon atoms (paragraph 0023).  Additionally, Liu et al in the same field of endeavor teach a resin composition comprising a polyphenylene ether chain broken in a 
    PNG
    media_image8.png
    162
    375
    media_image8.png
    Greyscale
, of Itoh et al, can include a cyclic bivalent hydrocarbon group having 20 or less carbon atoms, it would have been obvious to one skilled in art prior to the filing of present application, to include DCPD, of Liu et al in the polyphenylene ether, of Itoh et al, for above mentioned advantages.
Regarding properties, given that the polyphenylene ether, of Itoh et al in view of Liu et al, is similar to the compound of present claims, one skilled in art prior to the filing of present application would have a reasonable basis to expect cured product of the polyphenylene ether, of Itoh et al in view of Liu et al, to have a glass transition temperature equal to or higher then 2440C, and the substrate made from the polyphenylene ether to pass the pressure cook test (PCT) plus 2880C solder dipping test, absent evidence to the contrary.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding claim 13, Itoh et al teach that prepeg can be provided by coating a base material with a solution of the resin composition (paragraph 0062) which reads on coating material in present claim 13.

Response to Arguments

The rejection under 35 U.S.C. 103 as set forth in paragraph 9, of office action mailed 7/12/2021, is withdrawn in view of the new grounds of rejection set forth in this office action, necessitated by amendment.
While the grounds of rejection are changed, it was still deemed appropriate to address some of the arguments which would be pertinent to new grounds of rejection in this office action (See paragraph 6 below).

Applicant's arguments filed 9/23/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues that Liu teaches that PPE needs to be modified to lower its molecular weight and to further increase the crosslink density thereby improving Tg and heat resistance.  Liu teaches using dicyclopentadiene phenol resin as chain breaking agents which rearranges the PPE resin to form a PPE resin with low molecular weight and higher crosslink density.  
In response, the polyphenylene ether in Itoh et al teaches that A in formula 
    PNG
    media_image4.png
    229
    517
    media_image4.png
    Greyscale
representing [-O-X-O-] is a linear, branched or cyclic bivalent hydrocarbon group having 20 or less carbon atoms (paragraph 0023).  Graham v. Deere analysis was done and the secondary reference of Liu provided the motivation to break the PPE chain with DCPD.  Additionally, applicant’s attention is drawn to Liu et al wherein it teaches that molecules are rearranged to form a PPE with lower molecular weight of 3500 to 8000 and overlaps with number average molecular weight in Itoh et al used in the rejection set forth above and in present claims.  
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764